TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00198-CV



                     Peter D. Wagner and Charlotte Jockman, Appellants

                                                  v.

                       Deutsch Bank National Trust Company, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-10-000632, HONORABLE DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Peter D. Wagner has notified this Court that he has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, case number 10-11065 CG). Accordingly,

the appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may file a motion to

reinstate upon the occurrence of an event that would allow the appeal to proceed. See Tex. R. App.

P. 8.3. Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy

proceeding may result in the dismissal of the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b).

                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear and Henson

Bankruptcy

Filed: July 13, 2010